           Case 8:20-bk-03608-CPM          Doc 65-14     Filed 05/26/20   Page 1 of 4




                    Exhibit 12—April 16, 2020, Default Notice as to 21 Locations




DOCS_DE:228658.7 18037/004
           Case 8:20-bk-03608-CPM         Doc 65-14      Filed 05/26/20     Page 2 of 4




April 16, 2020
Via Email and FedEx (email: nick_peters@earthlink.net)
CFRA, LLC
CFRA Tri-Cities, LLC
288 Spottis Woode Court
Clearwater, FL 33756A
Attn: Mr. Nicholas Peters

Re: NOTICE OF DEFAULT
Dear Mr. Peters:
This letter shall serve as written notice of your default of the Franchise Agreements entered into
between CFRA, LLC and CFRA Tri-Cities, LLC on the one hand (collectively, “CFRA”); and
IHOP Restaurants LLC and IHOP Franchisor LLC on the other, relating to the 21 IHOP
restaurants at the following locations (the “Restaurants”):

     1.     1031 Assembly St                             Columbia             SC
     2.     1101 Lanada Dr                               Greensboro           NC
     3.     9253 E Independence Blvd                     Matthews             NC
     4.     1661 E Broad St                              Statesville          NC
     5.     900 Long Pine Rd                             Burlington           NC
     6.     65 Peppers Ferry Road NW                     Christiansburg       VA
     7.     109 University Blvd                          Harrisonburg         VA
     8.     170 Front Royal Pike                         Winchester           VA
     9.     747 E Rochambeau Drive                       Williamsburg         VA
     10.    779 Team Blvd.                               Smyrna               TN
     11.    1295 Silas Creek Parkway                     Winston-Salem        NC
     12.    504 Cox Rd                                   Gastonia             NC
     13.    3009 Capital Blvd                            Raleigh              NC
     14.    2415 US Hwy 70 SE                            Hickory              NC
     15.    800 Cloverleaf Parkway                       Kannapolis           NC
     16.    105 Faith Rd                                 Salisbury            NC
     17.    1201 E Stone Dr                              Kingsport            TN
     18.    3214 Peoples St                              Johnson City         TN
           Case 8:20-bk-03608-CPM          Doc 65-14      Filed 05/26/20     Page 3 of 4
April 16, 2020
Page 2




     19.     8135 Warren H Abernathy Hwy                  Spartanburg          SC
     20.     1106 E Dixie St                              Asheboro             NC
     21.     1821 N Pointe Dr                             Durham               NC

As reflected in the attached Exhibit A, CFRA has past due financial obligations totaling
$370,410.00, which includes, but is not limited to, past due royalty payments, advertising
expenditures, rent, and equipment lease payments owed under the respective Franchise
Agreements, Leases/Subleases, and Equipment Leases for the Restaurants. IHOP previously
provided CFRA with the opportunity to defer certain of these payments and enter into a Deferral
Agreement, which CFRA never executed. However, based on CFRA’s unauthorized permanent
closure of 28 IHOP locations as referenced in the second Notice of Default dated today, CFRA is
no longer in good standing and the Deferral Agreement is now void.
Pursuant to the respective Franchise Agreements for the Restaurants, CFRA is hereby put on
notice of its default of the Franchise Agreements. CFRA’s Franchise Agreements for the
Restaurants will automatically terminate without any further notice if CFRA fails to fully cure by
April 24, 2020. IHOP hereby demands that CFRA fully comply with all terms and conditions of
the Franchise Agreements and pay IHOP all amounts owed by April 24, 2020.
Nothing in this letter shall be construed to modify or limit any rights or remedies of IHOP. IHOP
expressly reserves all of its rights with respect to any and all remedies at law or in equity, under
the Franchise Agreements, and any other contract, or any other source of right or remedy.
Neither this letter nor any action taken or not taken by IHOP, including, but not limited to,
continuing to do business, accepting records, accepting money, or any other action or inaction,
shall be deemed to be a waiver of IHOP’s right to any remedies or a waiver of any other rights or
actions IHOP may have against you. Similarly, IHOP does not waive any other default or breach
of the Franchise Agreements, Guarantees, or any other contracts that are not addressed in this
letter. Nothing in this letter shall be construed to modify, extend, or limit the effect of any other
notice of default you may have received.
Sincerely,



Charles Scaccia
SVP, Operations
                                               Case 8:20-bk-03608-CPM                 Doc 65-14      Filed 05/26/20            Page 4 of 4
                                                                                     Exhibit A
CFRA Open Locations ‐ Past Due Data as of 4/15/20

   #      Address                              City             State   Royalty      Advertising    Rent        Percent Rent   Equipment     CAM        Other        Total
0419‐30   1031 Assembly St                     Columbia         SC          $1,442         $3,859          $0             $0            $0         $0           $0      $5,302
0491‐10   1101 Lanada Rd.                      Greenboro        NC            $979           $761     $12,528             $0            $0         $0           $0     $14,268
0492‐10   9253 E Independence Rd               Matthews         NC          $7,401         $4,561      $8,526             $0            $0         $0           $0     $20,488
0494‐20   1661 E Broad St                      Statesville      NC            $703         $1,793          $0             $0            $0         $0           $0      $2,496
0498‐10   900 Long Pine RD                     Burlington       NC          $1,777           $979     $12,406           $130            $0         $0           $0     $15,293
0574‐10   65 Peppers Ferry Rd NW               Christiansburg   VA          $2,571         $2,856     $17,660             $0        $1,560         $0           $0     $24,647
0587‐10   109 University Bvld                  Harrisonburg     VA          $1,686         $4,363     $18,400             $0            $0         $0           $0     $24,449
0597‐10   107 Front Royal Pike                 Winchester       VA          $1,162         $2,865          $0             $0            $0         $0           $0      $4,026
2027‐10   747 E Rochambau Dr                   Willamsburg      VA            $681         $1,891          $0             $0            $0         $0           $0      $2,571
3218‐00   779 Team BVLD                        Smyrna           TN          $1,512         $3,617          $0             $0            $0         $0           $0      $5,128
4403‐10   1295 Silas Creek Parkway             Winston‐ Salem   NC          $2,461         $3,686     $16,100             $0        $1,130         $0           $0     $23,377
4405‐10   504 Cox Rd                           Gastonia         NC          $2,936         $3,433     $14,340             $0        $1,520         $0           $0     $22,228
4408‐10   3009 Captial Bvld                    Raleigh          NC          $2,990         $3,658     $14,740             $0        $1,460         $0           $0     $22,848
4414‐10   2415 US HWY 70 SE                    Hickory          NC          $3,535         $4,344     $16,560             $0        $1,590         $0           $0     $26,029
4417‐10   800 Cloverleaf Plaza                 Kannapolis       NC          $3,943         $4,175     $15,120           $202        $1,580         $0           $0     $25,019
4423‐10   105 Fath Rd                          Salisbury        NC          $2,998         $3,234     $13,940             $0        $1,690         $0           $0     $21,862
4435‐20   1201 East Stone Dr                   Kingsport        TN          $2,006         $2,983     $13,900             $0          $876         $0           $0     $19,765
4440‐20   3214 Peoples St                      Johnson City     TN          $2,851         $3,410     $16,020             $0        $1,650         $0           $0     $23,931
4448‐20   8135 Warren H. Abernathy Hwy         Spartanburg      SC          $2,858         $3,200     $15,800             $0        $1,480         $0           $0     $23,338
4458‐10   1106 East Dixie Dr                   Ashboro          NC          $2,365         $2,580     $12,800             $0        $1,260         $0           $0     $19,005
4505‐10   1821 North Pointe DR                 Durham           NC          $2,683         $2,906     $17,140             $0        $1,612         $0           $0     $24,340
                                               TOTAL                       $51,538        $65,153    $235,979           $332       $17,408         $0           $0    $370,410
